JS 44 (Rev. 10/20)           Case 8:21-cv-02513 Document 1 Filed SHEET
                                                CIVIL COVER      02/12/21 Page 1 of 24 PageID: 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
          STEPHEN WARREN                                                                                      IBM CORPORATION
    (b)   County of Residence of First Listed Plaintiff                Somerset                               County of Residence of First Listed Defendant              Westchester
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
      Katherine C. Oeltjen, Esquire
      Console Mattiacci Law, LLC 110 Marter Avenue, Suite
      502, Moorestown, NJ 08057 856-854-4000
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                          of Business In This State

    2   U.S. Government                      4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                     Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY              PERSONAL INJURY                   625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                365 Personal Injury -                  of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product            Product Liability              690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability              367 Health Care/                                                                                          400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &            Pharmaceutical                                                      PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                    Personal Injury                                                      820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’          Product Liability                                                    830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability              368 Asbestos Personal                                                    835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                      Injury Product                                                           New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product              Liability                                                            840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability             PERSONAL PROPERTY                            LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle           370 Other Fraud                    710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle           371 Truth in Lending                   Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability       380 Other Personal                 720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal              Property Damage                    Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                  385 Property Damage                740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -           Product Liability              751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                            Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS             PRISONER PETITIONS                  790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights      Habeas Corpus:                     791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                  463 Alien Detainee                     Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment              510 Motions to Vacate                                                   870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                    Sentence                                                                or Defendant)                 896 Arbitration
    245 Tort Product Liability               Accommodations          530 General                                                             871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -  535 Death Penalty                      IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment              Other:                             462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -  540 Mandamus & Other               465 Other Immigration                                                  950 Constitutionality of
                                             Other                   550 Civil Rights                       Actions                                                                State Statutes
                                         448 Education               555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                                Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                                 (specify)                  Transfer                         Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             29 U.S.C. §621, et seq. (“ADEA”) and N.J.S.A. 10:5-1, et seq. (“NJLAD”).
VI. CAUSE OF ACTION                          Brief description of cause:
                                             Plaintiff is bringing this action against his former employer for age discrimination.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                             LQH[FHVVRI                        JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                               DOCKET NUMBER
DATE                                                                       SIGNATURE OF
                                                                                      F ATTORNEY
                                                                                        ATTOR
                                                                                        ATTO
                                                                                           O NEY
                                                                                              EY
                                                                                               Y OF RECORD
                                                                                                    RE
                                                                                                    RECOR
                                                                                                      C D
February 12, 2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                   JUDGE                           MAG. JUDGE
        Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 2 of 24 PageID: 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 STEPHEN WARREN
 Basking Ridge, NJ 07920,                         CIVIL ACTION NO.:

                        Plaintiff,
         v.                                       COMPLAINT AND JURY TRIAL
                                                  DEMAND
 IBM CORPORATION,
 One New Orchard Road
 Armonk, NY 10504
                    Defendant.



   I.         INTRODUCTION

        Plaintiff, Stephen Warren (“Plaintiff”), was a successful, decades-long employee of

Defendant, IBM Corporation (“Defendant”), when he was terminated without warning as part of

a reduction in force. Plaintiff, age sixty (60), was terminated because of his age amid Defendant’s

practice of using reductions in force to eliminate older workers from its organization. Following

his termination, and amid Defendant’s instruction that he was eligible to apply to other openings,

Plaintiff applied for at least sixteen (16) positions for which he was qualified, but he did not even

receive an interview for a single position to which he applied. Plaintiff now brings claims pursuant

to the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621, et seq. (“ADEA”),

and the New Jersey Law Against Discrimination, as amended, N.J.S.A. 10:5-1, et seq. (“NJLAD”),

and seeks all appropriate relief including back-pay, front-pay, compensatory, liquidated, and

punitive damages and attorneys’ fees and costs.

 II.    PARTIES

        1.      Plaintiff, Stephen Warren, is an individual and a citizen of the State of New Jersey.

He resides in Basking Ridge, New Jersey 07920.
        Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 3 of 24 PageID: 3




         2.    Plaintiff is sixty (60) years old.

         3.    Defendant International Business Machines Corporation (“IBM”) is a New York

Corporation headquartered at One (1) New Orchard Road, Armonk, New York.

         4.    Defendant is engaged in an industry affecting interstate commerce and regularly

does business in the state of New Jersey.

         5.    At all times material hereto, Plaintiff worked out of his home in Basking Ridge,

New Jersey on Defendant’s behalf.

         6.    At all times material hereto, Defendant employed twenty (20) or more employees.

         7.    At all times material hereto, Defendant acted by and through authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment with

Defendant and in furtherance of its business.

         8.    At all times material hereto, Defendant was an employer within the meaning of the

statutes which forms the basis of this matter.

         9.    At all times material hereto, Plaintiff was an employee of Defendant within the

meaning of the statutes which forms the basis of this matter.

 III.    JURISDICTION AND VENUE

         10.   The causes of action which form the basis of this matter arise under the ADEA and

the NJLAD.

         11.   The District Court has jurisdiction over Count I (ADEA) pursuant to 28 U.S.C.

§1331.

         12.   The District Court has jurisdiction over all Counts (I and II) pursuant to 28 U.S.C.

§1332 since the amount in controversy exceeds the sum or value of seventy-five thousand dollars




                                                    2
      Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 4 of 24 PageID: 4




($75,000), exclusive of interests and costs, and as there is complete diversity of citizenship as

Plaintiff is a citizen of New Jersey and Defendant is a citizen of New York.

         13.   Venue is proper in the District Court under 28 U.S.C. §1391(b).

         14.   On or about June 23, 2020, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”), complaining of the acts of discrimination

alleged herein. Attached hereto and incorporated herein and marked as Exhibit “1” is a true and

correct copy of the EEOC Charge of Discrimination (with personal identifying information

redacted).

         15.   On or about September 9, 2020, Plaintiff filed an Amended Charge of

Discrimination with the EEOC, complaining of the acts of discrimination alleged here. Attached

hereto and incorporated herein and marked as Exhibit “2” is a true and correct copy of the

Amended EEOC Charge of Discrimination (with personal identifying information redacted).

         16.   On or about November 18, 2020 the EEOC issued to Plaintiff a Dismissal and

Notice of Rights for Plaintiff’s EEOC Charge. Attached hereto and marked as Exhibit “3” is a

true and correct copy of that notice (with personal identifying information redacted).

         17.   Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

   IV.         FACTUAL ALLEGATIONS

         18.   Plaintiff was hired by Defendant’s predecessor in interest, in or about 1995.

         19.   In or about January, 1999, Defendant purchased Plaintiff’s employer and he became

and employee of Defendant.

         20.   Amid his strong performance, Plaintiff held a number of roles, reporting to a variety

of individuals through his decades of employment with Defendant. By 2019, Plaintiff was Project



                                                 3
      Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 5 of 24 PageID: 5




Manager/Sales Enablement Delivery Manager for Defendant’s Technology Support Services

(“TSS”) business unit.

       21.       Plaintiff consistently received positive performance reviews.

       22.       In or about January, 2020, Plaintiff began reporting to Mindy Booknis (“Booknis”)

(age 45), Manager North America, TSS. Booknis in turn reported to Linda York (“York”) (age

50), Vice President TSS.

       23.       Plaintiff was one of the three (3) oldest employees reporting to Booknis.

       24.       The Plaintiff was qualified/more qualified to perform a number of roles that also

reported to Booknis, including Delivery Project Executive (3 positions), Project Manager (1

position), Advisory Project Manager (1 position), and Delivery Project Manager (1 position).

       25.       During the last several years of Plaintiff’s employment, he observed Defendant

engage in multiple reductions in force. Plaintiff noted that Defendant typically retained younger

employees, while eliminating older employees from Defendant’s workforce.

       26.       At the same time, Defendant’s practices of terminating older workers in order to

reduce the age of its workforce and retain younger workers were written about publicly in the news

media and Plaintiff understood them to be widely known.

       27.       Employees within Defendant’s organization routinely commented about

Defendant’s rapidly aging workforce and efforts to retain younger employees at the expense of

older workers.

       28.       In or about January, 2020, Booknis transferred Joseph Alvertz (“Alvertz”) (age 40)

and Marcia Smith (“Smith”) (age 45) to her team.

       29.       Plaintiff was qualified to perform both Alvertz’s and Smith’s roles.

       30.       Booknis instructed Plaintiff to train Smith to perform his job.



                                                   4
      Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 6 of 24 PageID: 6




       31.       With the addition of Alvertz and Smith, the following individuals reported to

Bookniss: Plaintiff (60), Alvertz (40), Smith(40), Katia Ramos (50), Scott Severit (55), Ronald

Larson (60), and Lisa Dexter (60).

       32.       On or about May 21, 2020, during a phone call, Booknis terminated Plaintiff’s

employment, effective June 22, 2020.

       33.       Prior to the call, Plaintiff had never been told that his job was in any jeopardy.

       34.       The only reason provided for Plaintiff’s termination was a workforce reduction.

       35.       In an email, following the call, Booknis wrote, in part, “….IBM is now taking

structural actions that are critical to our long-term competitiveness. This includes a workforce

reduction which permanently affects your employment.”

       36.       Defendant did not offer any explanation, including the selection criteria, as to why

Plaintiff was terminated while less qualified, substantially younger employees hired after Plaintiff

were retained.

       37.       Lisa Dexter was also terminated on June 22, 2020. As a result, Defendant

terminated two of the three oldest employees reporting to Booknis.

       38.       Defendant retained the two youngest employees reporting to Booknis.

       39.       Defendant assigned Plaintiff’s job duties to the substantially younger Smith.

       40.       Plaintiff was more qualified and experienced and possessed a certification(s) and a

more specialized skillset to perform his job duties than Smith possessed.

       41.       Defendant did not provide Plaintiff with an OWBPA list in connection the release

agreement given to him following the workforce reduction.

       42.       Defendant’s upper management made a decision to not provide information as to

the ages of people being terminated from Defendant.



                                                   5
      Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 7 of 24 PageID: 7




       43.    Following his termination by Defendant, Plaintiff applied to at least sixteen (16)

open positions with Defendant for which he was qualified, including:

                         a. Cloud Migration Technical Project Manager (Application on or

                             about July 6, 2020);

                         b. Multivendor Services New Business Representative (Application on

                             or about July 7, 2020);

                         c. Technical Project Manager (Application on or about July 8, 2020);

                         d. Client Representative Financial (Application on or about July 8,

                             2020);

                         e. Help Desk Support Specialist (Application on or about July 9,

                             2020);

                         f. AWS Modernization Technical Manager (Application on or about

                             July 14, 2020);

                         g. Program Manager Cloud Security (Application on or about July 24,

                             2020);

                         h. Multivendor Services New Business Representative (Application on

                             or about July 24, 2020);

                         i. Cloud     Enterprise    Operations   Tactical   Response   Manager

                             (Application on or about August 7, 2020);

                         j. Project Manager (Application on or about August 10, 2020);

                         k. Offering Manager Program position (Application on or about

                             August 10, 2020);




                                               6
      Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 8 of 24 PageID: 8




                          l. Technical Program Manger (Application on or about August 10,

                              2020);

                          m. Contract Specialist-Software Systems (Application on or about

                              August 12, 2020);

                          n. Watson Interaction Manager (Application on or about August 12,

                              2020);

                          o. Sales Manager Public and Federal Markets (Application on or about

                              August 12, 2020); and,

                          p. Cloud Technical Delivery Manager (Application on or about August

                              20, 2020).

       44.     Plaintiff did not receive any of the above positions.

       45.     Plaintiff was not asked to interview for any of the above positions.

       46.     Plaintiff was asked to complete an assessment/test in connection with the position

identified in Paragraph 42(k) above. Plaintiff completed the assessment.

       47.     Defendant did not provide any explanation for failing to select Plaintiff for the

positions identified in Paragraph 42.

       48.     Defendant failed to provide a legitimate, non-discriminatory reason for the

discriminatory conduct to which Plaintiff was subjected, including without limitation, in

connection with Plaintiff’s termination and Defendant’s failure to hire him into positions for which

he was qualified.

       49.     Defendant’s stated reason for his discriminatory termination is pre-textual.

       50.     Plaintiff’s age was a motivating and/or determinative factor in connection with

Defendant’s discriminatory treatment of Plaintiff including without limitation, in connection with



                                                 7
       Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 9 of 24 PageID: 9




Plaintiff’s termination and Defendant’s failure to hire him into positions for which he was

qualified.

        51.     Defendant engaged in a pattern and practice of discriminating against older

employees in connection with employment practices including, but not limited to, retention and

termination.

        52.     As a direct and proximate result of Defendant’s discriminatory conduct, Plaintiff

has in the past incurred, and may in the future incur, a loss of earnings and/or earning capacity,

loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-esteem, mental

anguish, and loss of life’s pleasures, the full extent of which is not known at this time.

        53.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory acts unless and until this Court grants

the relief requested herein.

                                        COUNT I – ADEA

        54.     Plaintiff incorporates herein by reference paragraphs 1 to 53 above, as if set forth

herein in their entirety.

        55.     By committing the foregoing acts of discrimination against Plaintiff, Defendant

violated the ADEA.

        56.     Defendant’s violations of the ADEA were intentional and willful under the

circumstances, warranting the imposition of liquidated damages.

        57.     As a direct and proximate result of Defendant’s violation of the ADEA, Plaintiff

has suffered the injuries, damages, and losses set forth herein.

        58.      Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the

unlawful behavior complained of herein.



                                                  8
     Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 10 of 24 PageID: 10




                                       COUNT II – NJLAD

        59.     Plaintiff incorporates herein by reference paragraphs 1 to 58 above, as if set forth

herein in their entirety.

        60.     Defendant, by the above-described discriminatory and retaliatory acts, has violated

the NJLAD.

        61.     Members of Defendant’s upper management had actual participation in, or willful

indifference to, Defendant’s wrongful conduct described herein, and their conduct warrants the

imposition of punitive damages against Defendant.

        62.     As a direct and proximate result of Defendant’s discriminatory and retaliatory

conduct, Plaintiff has sustained the injuries, damages, and losses set forth herein, and has incurred

attorney’s fees and costs.

        63.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory, retaliatory and unlawful acts unless

and until this Court grants the relief requested herein.

        64.     No previous application has been made for the relief requested herein.

                                              RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff and against Defendant:


     (a) declaring the acts and practices complained of herein to be a violation of the ADEA;

     (b) declaring the acts and practices complained of herein to be in violation of the NJLAD;

     (c) entering judgment against Defendant and in favor of Plaintiff in an amount to be

determined;

     (d)      enjoining and restraining permanently the violations alleged herein;

                                                  9
     Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 11 of 24 PageID: 11




    (e)     awarding compensatory damages to Plaintiff to make Plaintiff whole for all past and

future lost earnings, benefits, and earning capacity, which Plaintiff has suffered and will continue

to suffer as a result of Defendant’s discriminatory, retaliatory, and unlawful misconduct;

   (f)     awarding liquidated damages;

   (g)     awarding compensatory damages to Plaintiff for past and future emotional upset,

mental anguish, humiliation, loss of life’s pleasures, and pain and suffering;

   (h)     awarding Plaintiff costs of this action, together with reasonable attorney’s fees;

   (i)     awarding punitive damages to Plaintiff;

   (j)     awarding Plaintiff such other damages as are appropriate under the ADEA and the

NJLAD; and

   (k)     granting such other and further relief as this Court deems appropriate.



                                              CONSOLE MATTIACCI LAW, LLC

Dated: February 12, 2021                      BY:    /s/ Katherine C. Oeltjen
                                                     Katherine C. Oeltjen (57372013)
                                                     CONSOLE MATTIACCI LAW LLC
                                                     110 Marter Avenue, Suite 502
                                                     Moorestown, NJ 08057
                                                     Telephone: (856) 854-4000
                                                     Facsimile: (215) 565-2852

                                                     Attorneys for Plaintiff Stephen Warren




                                                10
Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 12 of 24 PageID: 12




    EXHIBIT A
               Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 13 of 24 PageID: 13



                       CHARGE OF DISCRlMINATION                                           AGENCY                   CHARGE NUMBER
                                                                                          Q FEPA
This form is affected by the Privacy Act of 1974; Sec privacy statement before            X EEOC
consolidating this form.
STATE OR LOCAL AGENCY:
NAME (Indicate Mr., Ms., Mrs.)                                           HOME TELEPHONE NUMBER (Include Area Code)
Stephen J. Warren                                                        REDACTED
STREET ADDRESS                                  CITY, STATE AND ZIP                                       DA TE OF BIRTH
  REDACTED                                      Basking Ridge, NJ 07920                                   REDACTED

NAMED JS THE EMPLOYER LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP, COMMITTEE,
STATE OF LOCAL GOVERNMENT WHO DISCRIMINATED AGAINST ME (If more than one than list below)
NAME                                                  NUMBER OF EMPLOYEES, MEMBERS                       TELEPHONE (Include Area Code)
IBM Corporation                                       >20                                                (914) 499-1900
STREET ADDRESS                                            CITY, STATE AND ZIP                            COUNTY
I New Orchard Road                                        Armonk, NY 10504-1722                          Westchester
CAUSE OF DISCRIMINATION (Check appropriate box(es))                                     DATE DISCRIMINATION TOOK PLACE
Q Race Q Color QSex Q Religion Q National Origin
  Q Retaliation XAge Q Disability Q Other (Specify)                                     Earliest                Latest 06/22/2020
The Particulars Arc:

A         1.       Relevant Work History

I was hired by Respondent's predecessor in or about January 1999. I held the position of Delivery Project Manager. I
reported to Mindy Booknis (45•), Manager, North America TSS Support as a Service. Booknis reported to Linda York
(50), Vice Presh;:lent, TSS Services. I worked out of my home office in New Jersey.

Respondent terminated my employment because of my age. I was age sixty (60) with more than twenty-one (21) years of
service at Respondent and Respondent's predecessor. When I was terminated, Respondent retained substantially
younger employees in positions for which I was more qualified. Respondent terminated two (2) of the oldest employees
reporting to Booknis and retained the two (2) youngest employees reporting to Booknis, both of whom were substantially
younger than me, less qualified than me, and hired after I was hired.

I consistently demonstrated positive performance and dedication to Respondent. I performed my duties in a highly
competent manner and received positive feedback.



l want this charge filed with bath the EEOC and the State or local Agency, if NOTARY - (when necessary for State and Local Requirements}
any. I will advise the agencies if! change my address or tel ephone number and
cooperate fully with them in the processing of my charge in accordance with I swear of affirm that I have Tcad the above charge and that it is true
their procedures                                                               to the best of my knowledge info!Illation and belief.
[ declare under penalty of p<rjuiy that the foregoing is trUe and com:cL

                            Charging Party (Signcm1re):                  SIGNATURE OF COMPLAINANT
Dai�J/4?oZO
                                                                         SUBSCRIBED AND SWORN TO BEFORE ME TI!IS DATE
                                                                         (Day Month, and year)
                                          -
       /}/�
L�,,,....  � 'd";ffJt;>
 -   ;T
            /


      • All ages herein are approximations.
     Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 14 of 24 PageID: 14


                                  EEOC Charge of Discrimination
                                          Page 2 of 3
                                     Initials of Charging Party-.5:r<--J

2.    Harm Summary

      I have been discriminated against because of my age (60). Evidence of the discriminatory
      conduct to which I have been subjected includes, but is not limited to, the following.

             (a) In or about January 2020, I began reporting to Booknis.

              (b) I was one (1) of the three (3) oldest employees reporting to Booknis.

             (c) In addition to me, the following employees reported to Booknis at the time of my
                 termination. I was more qualified to perform these employees' positions.

                     i.    Joseph Avlertz (40), Delivery Project Executive;

                     ii.   Marcia Smith (45), Delivery Project Executive;

                    iii.   Katia Ramos (50), Project Manager;

                   iv.     Scott Severi! (55), Delivery Project Executive;

                    v.     Ronald Larson (60), Advisory Project Manager; and,

                   vi.     Lisa Dexter (60), Delivery Project Manager.

             (d) After Respondent conducted reductions in force, I routinely heard employees
                 commenting that Respondent had an aging workforce an □ younger employees were
                 being retained.

              (e) In or about January 2020, Booknis transferred Alvertz {40) ancl Smith (45) to her
                  team.

             (f) I was instructed to train Smith (45) to do my job duties.

             (g) On May 21, 2020, on a WebEx call with Booknis, Respondent terminated my
                 employment, effective June 22, 2020. The stated reason was Respondent's
                 workforce reduction. I was told that I could relocate to Missouri, to an unspecific job,
                 to continue my employment with Respondent.

             (h) On May 21, 2020, in an email from Booknis, she stated the following: "In our highly
                 competitive marketplace, IBM must maintain the flexibility ancl the skill base to meet
                 the demands of clients operating under extremely challenging business conditions.
                 While we always consider the current environment. IBM is now taking structural
                 actions that are critical to our long-term competitiveness. This includes a workforce
                 reduction which permanently affects your employment." I understood Respondent's
                 statements to be evidence of age discrimination.

             (i) On June 22, 2020, Respondent terminated my employment.

              G) Respondent terminated my employment because of my age.

              (k) Respondent offered no explanation, including the selection criteria, as to why I was
                  terminated and the less qualified, substantially younger employees who were hired
                  after me were being retained.



             (m) I received positive performance ratings throughout my employment.
     Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 15 of 24 PageID: 15


                               EEOC Charge of Discrimination
                                          Page3 of3
                                 Initials of Charging Party - ..S::5<U

            (n) I had no performance or disciplinary issues throughout my employment.

            (o) In addition to me, Dexter (60) was terminated effective June 22, 2020.

            (P) Respondent assigned my job duties to Smith (45). I was more qualified and
                experienced, with a certification and more specialized skillset, to perform my job
                duties than the substantially younger employee to whom Respondent assigned my
                job duties.

            (q) Respondent retained the two (2) youngest employees reporting to Sooknis when I
                was terminated.

            (r) Respondent terminated two (2) of the three (3) oldest employees reporting to Booknis
                when I was terminated.

            (s) Respondent failed to provide me with an OWBPA list in connection with
                Respondent's workforce reduction, and is attempting to hide its age bias.

            (I) Respondent's age discrimination has caused me emotional distress.
            (u) Respondent has a pattern and practice of discriminating against older employees
                and favoring younger employees.


B.    1.    Respondent's Stated Reasons

            (a)     Respondent's stated reason for terminating my employment, Respondent's
                    workforce reduction, is pretext for age discrimination.


C.    1.    Statutes and Bases for Allegations

            I believe that Respondent has discriminated against me based on my age (60), in
            violation of the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et
            seq. ("ADEA"), and the New Jersey Law Against Discrimination, as amended, N.J.S.A. §
            10:5-1, et seq. {"NJ LAD") as set forth herein.


D.    1.    Class Charge

            I bring this Charge as a class and pattern and practice Charge on behalf of myself
            and any and all current or former employees of Respondents who are age forty (40)
            and over, and who have been discriminated against based on age in connection
            with hiring, promotion, training, development, compensation, or termination
            decisions, and/or have been subjected to a hostile work environment.
Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 16 of 24 PageID: 16




     EXHIBIT B
    Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 17 of 24 PageID: 17




                                        REDACTED


REDACTED
                                                           REDACTED




 9/9/2020
Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 18 of 24 PageID: 18
Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 19 of 24 PageID: 19
Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 20 of 24 PageID: 20
Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 21 of 24 PageID: 21
Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 22 of 24 PageID: 22
Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 23 of 24 PageID: 23




     EXHIBIT C
                   Case 8:21-cv-02513 Document 1 Filed 02/12/21 Page 24 of 24 PageID: 24
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Stephen J. Warren                                                              From:     Philadelphia District Office
      REDACTED                                                                                  801 Market Street
       Basking Ridge, NJ 07920                                                                  Suite 1000
                                                                                                Philadelphia, PA 19107


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.

                                                Legal Unit,
530-2020-04518                                  Legal Technician                                                       (267) 589-9700
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                     November 18, 2020

Enclosures(s)                                                                                                                  (Date Mailed)
                                                                 Jamie R. Williamson,
                                                                   District Director
cc:
           Bonnie Pierson-Murphy, Esq.                                               Emily Derstine Friesen, Esq.
           Vice President and Assistant General Counsel                              CONSOLE MATTIACCI LAW, LLC
           IBM CORPORATION HEADQUARTERS                                              1525 Locust Street, 9th Floor
           1 New Orchard Road                                                        Philadelphia, PA 19102
           Baldwin Place, NY 10505
